Title: From Alexander Hamilton to Ebenezer Stevens, 26 August 1799
From: Hamilton, Alexander
To: Stevens, Ebenezer


          
            Sir,
            New york August 26. 1799
          
          I have received a letter from Col. Hunnewell dated the twenty eighth of July in which he informs me that six hundred and eighty stand of arms for which he has given an order are deficient in bayonet belts, scabbards, and cartridge boxes. He mentions likewise that a sufficient number of buttons have not been received for the fifteenth regiment.
          Col. Rice, in his letter of the eighth of July, speaks as follows. “I do not find that any provision is made in this quarter for cartridge boxes. Knapsacks must be immediately wanted for the soldiers. Canteens will be also wanted.” From the nature of your agency you will be able to ascertain whether these deficiencies have been supplied. If they have not I will thank you to make the necessary applications for the purpose, and to urge the sending forward of the deficient articles.
          With great consideration I am, Sir yr. obt. sert.
          
            A Hamilton
          
          
            PS. I would thank you, if you where know where Doctor Osborne is, to send to him the enclosed letter—
          
          General Stevens
        